Foed, Judge:
Upon importation certain watch, movements covered by the above-enumerated protests were classified by the collector of customs in paragraph 367(a) of the Tariff Act of 1930, as modified by the Trade Agreement with Switzerland, 69 Treas. Dec. 74, T.D. 48093, and assessed with duty at the basic rates provided for said watch movements, plus 50 cents for each adjustment.
The plaintiff herein does not controvert the basic rates of duty imposed upon the importations but does claim said articles are not subject to the additional assessment inasmuch as the movements were unadjusted.
The parties hereto have submitted these cases for decision upon the following stipulation of fact:
IT IS STIPULATED AND AGREED BETWEEN COUNSEL, in the matter of the above protests, that the watch movements listed on the invoices accompanying the entries covered by the said protests, which were assessed with an additional duty of $1.00 each under Paragraph 367(a) (4), Tariff Act of 1930, as modified, as being adjusted to 2 positions, consist of watch movements that were manufactured and repaired or corrected in substantially the same manner as, and are similar in all material respects concerning adjustment to, the watch movements which were the subject of BENRUS WATCH COMPANY, INC., ET AL., v. UNITED STATES, C.D. 2469, and therein held to be unadjusted and, accordingly, not subject to any additional duty for adjustments under said Paragraph 367 (a) (4).
That the record in said C.D. 2469 may be incorporated into the records of the above protests and that said protests may be deemed to be submitted for decision upon this stipulation.
The above protests are limited to the said watch movements which were assessed with additional duty of $1.00 each as being adjusted to 2 positions.
Upon the agreed facts of record and following the cited authority, we find and hold that the items of merchandise involved herein should properly have been classified as watch movements within the provisions of paragraph 367(a) of the Tariff Act of 1930, as modified by the Trade Agreement with Switzerland, supra, and duty imposed thereon at the applicable basic rates without the imposition of additional duty inasmuch as the imported articles were unadjusted. The claim in the protests to that effect is, therefore, sustained. As to all other merchandise and all other claims, the protests are overruled.
Judgment will issue accordingly.